DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 17 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al. (US 2013/0159408) in view of Marston et al. (US 2007/0179945).

Regarding claim 1, Winn teaches a method for operating a content scoring server of a collaboration tool (see NOTE) to autonomously generate a natural language priority / importance rank and urgency rank ([0084] “these data items 1010-1 ... 1010-4 have a temporal requirement in that they have been identified by the user as important based on past practices as learned by trainer within prediction system. Thus, these data items 1010-1 ... 1010-4 require a timely reply and are identified first”) of specified content to be displayed to a specified user of the collaboration tool, the method comprising: 

extracting a content feature set from the first data item ([0031], [0035], [0044], [0060]); 
ingesting by a predictive model ([0021] “A training model may be used to synthesize the learnings from observing past data and the behaviors taken on it”) the second data item and the content feature set ([0031]-[0032], [0037]); 
receiving, from the predictive model: 
a first probability metric representing a likelihood that at least one of the specified user or a second user will interact with the specified content ([0031] “determine a probability of the user taking certain actions in response to certain incoming data”, [0032], [0038] “indicate a probability of when certain user actions may be more or less likely to occur”); and 
a second probability metric representing a likelihood that at least one of the specified user or the second user will interact with the specified content within a threshold period of time ([0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0075] “detect if the user has not opened or otherwise read the incoming data for an extended period of time” [0090]-[0091]); 
determining, by the content scoring server, a priority / importance rank by selecting a first natural language descriptor based on the first probability metric ([0082], [0090]-[0091], [0093]); 
determining, by the content scoring server, an urgency rank by selecting a second natural language descriptor based on the second probability metric ([0033] “mark an incoming message as high priority for response”, [0070] “determine that a predicted action response for an email message marked as "urgent" is to generate a text message to notify the user of the urgent communication”, [0089] “for an email message marked as "urgent" is to generate a text message to notify the user of the urgent communication”, [0082] “determines that the user is likely to want to view this social network message require a timely reply and are identified first”);  
instructing a notification server to generate a notification to the specified user, the notification comprising the specified content, the priority / importance rank ([0075] “alert the user of the important incoming data that has not been read”), and the urgency rank ([0077], [0082] “icon is clickable to provide the user with an explanation of what the icon represents”, [0084], [0090]-[0093]); and 
displaying the notification to the specified user by displaying the priority / importance rank and the urgency rank to the specified user ([0075], [0077], [0082], [0084], [0090]-[0093]).

Winn teaches classifying incoming email based on the features of the email and user attributes, such as time and location [0037] and user preference, such as “a user processes the received message during a particular time of day ( e.g. first thing in the morning, after work hours, etc.)”, which are temporal parameters [0037].  Based on the extracted features and temporal data the content notification is prioritized. For example, a content from social network “prioritizing this email message within user experience view”, “prioritize the email notification within list of other messages” [0082], “alert the user of the important incoming data that has not been read”; “move or recategorize the incoming data in a position that is most obvious to the user (e.g. move to top of list of incoming data” [0075].  Therefore, it is reasonable to conclude that prioritizing (ranking) content, such as social content is based on what the user wants to immediately see and what is most important to the user and thus, 
Still, Winn does not explicitly teach, however Marston discloses relevancy rank [0045] and displaying the relevancy rank ([0053] “relevance scores may be displayed relevance scores may be displayed”, [0096]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include and display relevance scores as disclosed by Marston.  Doing so would provide an intelligent mechanism for mining through a large volume of emails and indicate a measure of a level of significance (Marston [0004], Abstract).

NOTE the "collaboration tool" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).
Assuming such limitation has been given weight, Marston discloses “a collaboration tool to autonomously generate a natural language relevancy rank ([0227]) and urgency rank ([0067]) of specified content to be displayed to a specified user of the collaboration tool” ([0050], [0056]-[0057], [0239]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include collaboration tool as disclosed by Marston.  Doing so would allow for the invention to be useful for all users in a particular organization of which the electronic mail system (Marston [0050]).

Regarding claim 2, Winn as modified teaches the method of claim 1, wherein extracting the content feature set from the first data item is performed by one or more of the content scoring server or a client application configured to display the notification (Winn F7-9, [0027]).

Regarding claim 3, Winn as modified teaches the method of claim 1, further comprising: 
generating a query set with at least one of the content feature set and the second data item (Winn [0031], [0035], [0062] “continuously gather the data from the database” Marston [0065]);
querying, by the content scoring server, at least one database with at least one query of the query set to obtain a query result (Winn [0037]-[0038] where gathering “the data and information collected … to analyze the data in order to identify the patterns and trends in the features of the data and the actions taken by the user” is querying, Marston [0141], [0144]) comprising at least one of: a first dataset of user interaction events corresponding to interactions by the specified user with content comprising at least one feature of the content feature set (Winn [0041], [0054]); and a second dataset of user interaction events corresponding to interactions by at least one other user of the collaboration tool with content comprising at least one feature of the content feature set; and 
ingesting by the predictive model the second data item, the query result, and the content feature set (Winn [0038]-[0039], Marston [0229]).

Regarding claim 4, Winn as modified teaches the method of claim 3, wherein the query result comprises at least two of: the first dataset; the second dataset (Winn [0037]-[0038]); a third dataset comprising metadata describing at least one feature of the content feature set (Winn [0035], [0044], [0060]); and a fourth dataset comprising a tag assigned by the specified user describing at least one feature of the content feature set (Winn [0040]-[0041], [0074], Marston [0054]).

Regarding claim 5, Winn as modified teaches the method of claim 3, wherein: the query results comprises first dataset (Winn [0037]-[0041], [0074], Marston [0054]); and at least one user interaction event comprises a dwell time of the specified user relative to content comprising at least one feature of the content feature set (Marston [0066], [0070] “the longer the user has an electronic mail object displayed on a screen, the more likely it is to be relevant to the user”).

Regarding claim 6, Winn as modified teaches the method of claim 3, wherein: the query results comprises second dataset (Winn [0040]-[0041], [0074], Marston [0054]); and the at least one other user is a member of team comprising the specified user (Marston [0072], [0074], [0084]).

Regarding claim 7, Winn as modified teaches the method of claim 1, wherein: the notification server is configured to communicate with a client device executing the client application and associated with the specified user and communicably coupled to the collaboration tool (Winn F7, [0067], Marston [0056]); and the notification server is configured to instruct the client device to display the notification to the specified user (Winn F9, [0067], [0081], Marston [0053]).

Regarding claim 8, Winn as modified teaches the method of claim 7, wherein the client device is configured to display the urgency rank and the relevancy rank in addition to at least a portion of the specified content (Winn [0075], [0077], [0082], [0084], [0090]-[0093], Marston [0053]).

Regarding claim 9, Winn as modified teaches the method of claim 8, wherein the at least a portion of the specified content comprises one or more of: a content title; a metadata item describing 

Regarding claim 10, Winn as modified teaches the method of claim 1, wherein: the first natural language descriptor is one of high, medium, low, or not relevant (Winn [0079], Marston [0083], [0097]); and the second natural language descriptor is one of high, medium, low, or not urgent (Winn [0090]-[0091], Marston [0096]-[0097], [0233]).

Regarding claim 11, Winn teaches a content scoring server in communication with a collaboration tool platform and comprising: a networking resource allocation; a memory resource allocation; a processor resource allocation in communication with the memory resource allocation and the networking resource allocation (F1, 4), the processor configured to execute instructions retrieved from the memory resource allocation to: 
receive, at the processor resource allocation, a specified content and an indication of a specified user ([0029], [0035]); 
generate at least one query, by the processor resource allocation, based on at least one semantic feature ([0035]) of the specified content and based on the specified user ([0031] “enable analysis of the user's history of interactions”, “continuously track the user over a period of time and identify a pattern of user behavior and response to received incoming data”, wherein tracking with pattern matching is querying, also see [0062] “continuously gather the data from the database”)(see NOTE); 
submit the at least one query, by the processor resource allocation via the networking resource allocation, to a database to obtain a result comprising at least one of a dataset of user interaction events corresponding to interactions by the specified user ([0037]-[0038] where gathering “the data and 
ingest by a predictive model loaded from the memory resource allocation by the processor resource allocation ([0021] “A training model may be used to synthesize the learnings from observing past data and the behaviors taken on it”), the query result and the indication of the specified user ([0031]-[0032], [0037]-[0039], [0054] “Based upon the generated pattern of user response actions, the action prediction application may predict the user's likely response to a current set of incoming data”); 
receiving, from the predictive mode: a first probability metric representing a likelihood that the specified user will interact with the specified content ([0031] “determine a probability of the user taking certain actions in response to certain incoming data”, [0032], [0038] “indicate a probability of when certain user actions may be more or less likely to occur”); and 
a second probability metric representing a likelihood that the specified user will interact with the specified content within one of a set of threshold periods of time ([0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0090]); and 
initiating, by the processor resource allocation, a process to cause a notification to be displayed to the specified user at a client device of the specified user ([0033]), the notification comprising the at least a portion of the specified content ([0070]), the first probability metric, and the second probability metric ([0075], [0077], [0082] “icon is clickable to provide the user with an explanation of what the icon represents”, [0084], [0090], [0093]).

Winn teaches providing various notifications to the user with explanation of what the notifications represent.
However, if Winn does not explicitly teach, displaying “the first probability metric, and the second probability metric”, Marston discloses the same in [0053] “relevance scores may be displayed relevance scores may be displayed”, [0096]-[0097], [0105], [0125]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to display relevance scores as disclosed by Marston.  Doing so would provide an intelligent mechanism for mining through a large volume of emails and indicate a measure of a level of significance (Marston [0004], Abstract).

Further, Winn teaches an invention that processes emails and social data, which is construed to be analogous to the "collaboration tool".  However, to merely obviate such reasoning Marston discloses “a collaboration tool” in [0050], [0056]-[0057], [0239].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include collaboration tool as disclosed by Marston.  Doing so would allow for the invention to be useful for all users in a particular organization of which the electronic mail system (Marston [0050]).

Regarding claim 12, Winn as modified teaches the content scoring server of claim 11, wherein the processor allocation is configured to: translate the first probability metric to a first natural language descriptor (Winn [0079], Marston [0083], [0097]); translate the second probability metric to a second natural language descriptor; and the notification comprises the first natural language descriptor and the second natural language descriptor (Winn [0090]-[0091], Marston [0096]-[0097], [0233]).

Regarding claim 13, Winn as modified teaches the content scoring server of claim 11, wherein at least one threshold of the set of threshold periods of time is satisfied when the specified user interacts with the specified content within an hour of the notification being shown to the specified user (Winn [0032], [0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0090], Marston [0070]).

Regarding claim 14, Winn as modified teaches the content scoring server of claim 11, wherein at least one threshold of the set of threshold periods of time is satisfied when the specified user interacts with the specified content within a week of the notification being shown to the specified user (Winn [0073]-[0074], [0090], Marston [0070], [0227] Note that use of any time frames would be obvious to those of ordinary skill in the art for the purpose of different constrains per designer’s choice).

Regarding claim 15, Winn as modified teaches the content scoring server of claim 11, wherein the processor allocation comprises a physical processor (Winn F7-9, [0027], Marston [0051]).

Regarding claim 16, Winn as modified teaches the content scoring server of claim 11, wherein the specified content is associated with a task assigned to the specified user that is related to a project or a knowledge-sharing feature tracked by the collaboration tool (Winn [0031], [0043], Marston [0052], [0072], [0074], [0084]-[0085] “piece of content to the project they are currently working on”).

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al. (US 2013/0159408) in view of Marston et al. (US 2007/0179945) and in further view of Avital et al. (US 2019/0182196).

Regarding claim 17, Winn teaches a method for autonomously generating and displaying, in natural language, an urgency score corresponding to a prediction of whether specified content to be displayed to a specified user of a collaboration tool is likely to require urgent attention of the specified user, the method comprising: 
receiving the specified content and an indication of the specified user ([0029], [0035]); 
extracting at least one semantic feature from the specified content ([0035], [0044], [0060]); 
querying a database of user interaction events ([0031] “enable analysis of the user's history of interactions“, “continuously track the user over a period of time and identify a pattern of user behavior and response to received incoming data”, wherein tracking with pattern matching is querying, also see [0062] “continuously gather the data from the database”) corresponding to interactions by users of the collaboration tool with content comprising the at least one semantic feature extracted from the specified content to obtain a dataset of user interaction events corresponding to interactions by the specified user ([0037]-[0038] where gathering “the data and information collected … to analyze the data in order to identify the patterns and trends in the features of the data and the actions taken by the user”,  [0054] “generate a pattern of user response actions to incoming data containing a particular set of features”, is querying and the identified patterns is a dataset) and other users ([0033] “prediction system may also be configured to monitor groups of users, such that a particular user's response action may be predicted based on group data observed and organized by the prediction system”, [0043]) of the collaboration tool with the content comprising the at least one semantic feature extracted from the specified content ([0093]); 
receiving by a predictive model the dataset and the indication of the specified user ([0021] “A training model may be used to synthesize the learnings from observing past data and the behaviors taken on it”, [0031]-[0032], [0037]-[0039], [0054] “Based upon the generated pattern of user response 
generating by the predictive model from the dataset and the indication of the specified user, a probability metric representing a likelihood that the specified user will interact with the specified content ([0031]-[0032], [0038] “indicate a probability of when certain user actions may be more or less likely to occur”) within one of a set of increasing ([0031] “track the user over a period of time”, [0073]) threshold periods of time ([0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0090]-[0091]); 
translating the probability metric ([0047] “determine a statistically based probability and prediction of user action”) into NOTE); and 
generating a notification to the specified user, the notification comprising the specified content and the natural language phrase ([0075], [0077], [0082], [0084], [0090], [0093]).

NOTE Winn teaches determining probabilities and likelihood of user taking an action on the incoming data – “determined that the user would likely delete incoming data items” [0084], “determines that the user is likely to want to view this social network message in email” [0082].  Based on such likelihood the content is classified “under the "DELETE" heading”, “categorizing these incoming data items under the "REPLY" heading on user interface”, “categorizing these incoming data items under the "FOLLOW-UP" heading”.  Thus, it is reasonable to conclude that the probabilities and likelihood metrics are translated into a natural language phrase based on a magnitude of the probability metric, as the urgent messages “includes prioritizing this email message within user experience view” [0093].  I.e. 

The limitation of “displaying, in natural language, an urgency score” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).
Assuming such limitation has been given weight, Marston discloses the same in [0053], [0096]-[0097], [0105], [0125].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to display scores as disclosed by Marston.  Doing so would provide an intelligent mechanism for mining through a large volume of emails and indicate a measure of a level of significance (Marston [0004], Abstract).
Further, Winn teaches an invention that processes emails and social data, which is construed to be analogous to the "collaboration tool".  However, to merely obviate such reasoning Marston discloses “a collaboration tool” in [0050], [0056]-[0057], [0239].
Also note that Marston discloses translating the probability metric into the urgency score, the urgency score comprising a natural language phrase based on a magnitude of the probability metric in [0097].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include collaboration tool, translating score into natural language as disclosed 

Winn as modified by Marston teaches classifying messages that require immediate follow up, which can reasonably construed to be urgent (Winn [0070], [0079]).  Marston further teaches that such score can be translated into natural language [0097].  However, neither Winn nor Marston calls such scores, “urgency scores” and “translating the probability metric into the urgency score”. However, Avital discloses translating the probability metric into the urgency score ([0076]-[0077]). 
Further, if Winn does not explicitly teach within one of a set of increasing threshold periods of time, Avital discloses the same in [0055], [0070], [0079].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include urgency score and increasing threshold as disclosed by Avital.  Doing so would help users to see such messages or other urgent messages immediately, in order to take quick actions (Avital [0003]).

Regarding claim 18, Winn as modified teaches the method of claim 17, wherein the natural language phase is selected from the English language phrase group: high urgency; low urgency; medium urgency; not urgent; and not relevant (Winn [0079], [0090]-[0091], Marston [0096]-[0097], [0233], Avital [0070]).

Regarding claim 19, Winn as modified teaches the method of claim 17, wherein the at least one semantic feature comprises one or more of: a topic model derived from the specified content; a word count of the specified content (Marston [0230]); a sentence count of the specified content; a keyword list extracted from the specified content (Winn [0035], Marston [0065]); a name or alias identifying the 

Regarding claim 20, Winn as modified teaches the method of claim 17, wherein the notification comprises an email notification (Winn [0078]-[0079] “notification may be an email message”, [0088]-[0089], [0093]).

Response to Arguments
Applicant's arguments, filed 08/03/2021, have been fully considered but they are not persuasive. 

with respect to the Winn reference the applicant argues –
“Winn predicts what a user will do and simply displays the predicted action to the user; no ranking, prioritization, or relative importance judgement or any other kind of categorization, prediction, or determination is performed”, “the reference is clearly directed to predicting what actions a user will perform in response to particular stimulus. As such, the Assignee respectfully submits that Winn does not read on claim 1 (or 11 or 17)”.
The arguments are not persuasive.   Winn teaches that incoming content is categorized in different categories based on the extracted features.  Such categories include – “DELETE”, “REPLY”, and “FOLLOW-UP” [0084].  Winn further teaches that the incoming content is also prioritized “system may 
Winn also clearly teaches determining that incoming content is important, which is based on the extracted features – “alert the user of the important incoming data that has not been read”; “move or recategorize the incoming data in a position that is most obvious to the user (e.g. move to top of list of incoming data” [0075].
Moving important data at the top of the list is clearly ranking.  Identifying data as important to the user is another way of determining most relevant data.  For example – “determines that the user is likely to want to view this social network message in email form promptly” is analogous to determining the most relevant data to the user.   I.e. the important data, moved to the top of the list is analogous to the claimed relevancy ranking.

The applicant further argues –
“(b) Winn Does Not Disclose Determining a Ranking”; “The reference does not provide any disclosure related to determining a rank of priority or a rank of relevance or a rank of urgency or any rank whatsoever, whether that rank is presented as a natural language rank (as claimed) or not, to any particular user”.
The arguments are not persuasive.  Once again, the data is determined to be important to the user and thus, relevant.  The important data is moved to the top of the list or notification for such data is prioritized (“prioritize the email notification within list of other messages” in a view [0082]).  However, if the user still didn’t read the prioritized message within certain amount of time “notifier component may generate a message in a different mode (e.g. text message to a user's phone) to alert the user of important incoming data that has not been read” [0075].  Receiving an additional notification is surely based on an urgency of the incoming data.
Clearly, such notification or prioritization would not be applied to the items characterized in the “DELETE” category.  
Once again, based on the user past actions, the system categorizes incoming data as important –
“data items 1010-1 ... 1010-4 have a temporal requirement in that they have been identified by the user as important based on past practices as learned by trainer … these data items 1010-1 ... 1010-4 require a timely reply and are identified first” [0084].
The system determines items that require follow up.  The system prioritizing such data and moves them at the top of the list.  Clearly, the prioritization of such items provides ranking.  

The applicant further argues –
 “(c) Winn Does Not Disclose Determining an Urgency Rank Further to the foregoing, the Assignee also submits that Winn does not disclose determining an urgency rank”; “Assignee points out that a received email marked already marked as urgent by a sender of that email, such as described in paragraph [0070], [0060], [0079] and [0089] does not disclose teach or suggest determining an urgency of a particular content to a particular user”.
The arguments are not persuasive.  Yes, it is true that the user may determine that the email is urgent.  Such action becomes a training data, i.e. past user actions, based on which the predicted model operates.  Still, the system automatically extract features from the incoming content and notifies the user of the urgency – “user notification may also include sounding an alarm on the client device to ensure the user notices the urgent communication” [0070], “sending a command to a user's mobile phone triggering the phone to vibrate which informs the user that an email message was sent to the 
See further, -
“determine that a user typically reads and responds to a received email message from a particular sender … generate a voice command to the user to remind the user to respond to the email message” [0078];
“if the predicted action response generated by classifier for incoming data is that the user reads the incoming data immediately, the user notification generated by notifier component may be to move or recategorize the incoming data in a position that is most obvious to the user (e.g. move to top of list of incoming data” [0075].
Determining that incoming data requires an immediate response, surely provides urgency ranking of such data.
“determines that the user is likely to want to view this social network message in email form promptly. Thus, the predicted action response includes prioritizing this email message within user experience view” [0082]; “these data items 1010-1 ... 1010-4 have a temporal requirement in that they have been identified by the user as important based on past practices as learned by trainer within prediction system. Thus, these data items 1010-1 ... 1010-4 require a timely reply and are identified first” [0084].
Once again, the system determines that user would want to view email promptly and prioritizing mail based on the promptly, timely response surely provides urgency ranking of the email.

The applicant further argues –
“(c) Winn Does Not Disclose Determining a Priority Rank”; “a relevance ranking, and systems configured to determine a relevance (ranking) necessarily differ from systems configured to determine a 
The arguments are not persuasive.  Winn teaches “data items 1010-1 ... 1010-4 require a timely reply and are identified first” [0084].  Winn further teaches ““these data items 1010-1 ... 1010-4 have a temporal requirement in that they have been identified … as important”.  
Once again, as argued above, Winn teaches that incoming data is categorized into different groups “DELETE”, “REPLY”, and “FOLLOW-UP” [0084].  Thus, it is reasonable to conclude that items in the “DELETE” group are not needed by the user and thus, not relevant to the user. Winn further teaches determining items that are important to the user and the items that require immediate or timely reply.  Such items are prioritized and moved to the top of the list.  To emphasize – the items that are determined to be important are identified and prioritized.  The items that require immediate follow - up are likewise identified and prioritized.  
Identifying and ranking important items are analogous to identifying and ranking relevant items.

The applicant further argues –
“(a) Marston Cannot Be Combined with Winn”; “if Winn describes a system to output a priority ranking, changing the operation of that system to output a different type of ranking entirely renders Winn unsuitable for its intended purpose”.
The arguments are not persuasive.  Winn teaches identifying and ranking data that is important to the user.  Such important data is construed to be analogous to the relevant data.  The reference of Marston merely obviates such reasoning and explicitly teaches determining and displaying the relevance rank. The motivation used to combine the references is from the references themselves and is not improper.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 23, 2021